Citation Nr: 1202281	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for degenerative disc disease (DDD) of the lumbar spine, rated as 10-percent disabling prior to June 27, 2011, and as 
20-percent disabling since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision that granted service connection and a 10 percent initial rating for DDD of the lumbar spine retroactively effective from September 26, 2003, the date of receipt of this claim.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others). 

In April 2011 the Board issued a decision denying another claim the Veteran also had appealed - for service connection for asthma - but remanding this remaining claim for a higher initial rating for the DDD of his lumbar spine for further development and consideration.  This additional development included obtaining additional VA medical treatment records and having him reexamined to reassess the severity of his low back disability.

He had this additional VA compensation examination on June 27, 2011, and, after considering the results of it, the Appeals Management Center (AMC) issued a decision in September 2011 granting a higher 20 percent rating for the low back disability as of the date of that VA examination.  The Veteran since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, unless and until he receives the maximum possible rating or expressly indicates he is satisfied or content with a lesser rating, albeit higher than the rating he had).  So the issue now on appeal concerns whether he was entitled to an initial rating higher than 10 percent for this disability prior to June 27, 2011, and whether he has been entitled to a rating higher than 20 percent since.


Unfortunately, however, there has not been compliance with the Board's April 2011 remand directives, so another remand is required before making these determinations.  See Stegall v. West, 11 Vet. App. 268 (1998) (The Veteran is entitled to compliance with remand directives as a matter of law).


REMAND

In April 2011, the Board remanded this appeal primarily for a VA examination to reassess the severity of the Veteran's low back disability, but also to obtain any additional VA or other medical treatment records dated since 2007.

The AMC complied with the remand directive insofar as sending the Veteran a letter and enclosed authorization form (VA Form 21-4142) in April 2011 to identify all outstanding records pertaining to treatment for his low back disability, and by having him reexamined in June 2011.  But as his representative since has pointed out, the AMC did not actually attempt to obtain any additional records of the Veteran's ongoing treatment for his low back disability - including at the local North Florida VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical treatment records are in constructive, if not actual, possession of the agency and therefore must be obtained if the material could be determinative of the claim).  There are VA outpatient treatment records in the claims file from the North Florida VAMC, but only dated through October 2007, so not up to the present.  And during the June 2011 VA compensation examination, the examiner noted the Veteran had been followed at the VA pain clinic for the past few years, and that he last had been seen in this clinic in December 2010.  The records of this additional treatment, therefore, are not in the claims file or in his Virtual VA claims file, and resultantly need to be obtained before deciding the appeal of this claim.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).


The June 2011 VA compensation examiner also indicated that, although the claims file was reviewed, the Veteran's medical records were not available, although they had been requested by the RO/AMC.  Consequently, if additional pertinent medical evidence is obtained pursuant to this additional remand, the AMC should then give this examiner an opportunity to review and consider these additional records so that his opinion concerning the severity of the Veteran's low back disability is fully informed and based on all relevant evidence.  38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Contact the North Florida VAMC to obtain any outstanding records of evaluation and treatment for the Veteran's low back disability, especially since October 2007.  If any requested records are unavailable, or the search for them otherwise yields negative results, and it is determined after sufficient follow-up attempts that further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 


2.  If additional treatment records or other evidence is received, forward this evidence and the Veteran's claims file to the VA examiner that performed the June 2011 VA compensation examination for an addendum or supplemental opinion regarding the severity of the Veteran's low back disability in relation to the applicable rating criteria.  If, for whatever reason, this examiner is unavailable to provide further comment, then obtain an addendum opinion from someone else equally qualified to make the necessary determinations.  The Veteran need not be reexamined unless the designee indicates another examination is needed to make a proper assessment.

3.  Then readjudicate this claim for higher ratings for the low back disability, prior to and since June 27, 2011.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning  this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


